                 Case 2:20-cr-00032-JCC Document 112 Filed 08/27/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR20-0032-JCC
10                          Plaintiff,                   MINUTE ORDER
11               v.

12    JOHNNY ROMAN GARZA,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. On August 20, 2020, the Court continued
18   the status conference set for September 15, 2020, to October 20, 2020. (See Dkt. No. 107.)
19   Defendant has now filed a waiver of his speedy trial rights up to and including October 20, 2020,
20   “to accommodate the need to reschedule the status conference.” (Dkt. No. 111 at 1.) The Court
21   hereby FINDS that the time until the October 20, 2020 status conference is excludable time
22   under the Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(ii), and
23   3161(h)(7)(B)(iv).
24          //
25          //
26          //


     MINUTE ORDER
     CR20-0032-JCC
     PAGE - 1
            Case 2:20-cr-00032-JCC Document 112 Filed 08/27/20 Page 2 of 2




 1         DATED this 27th day of August 2020.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-0032-JCC
     PAGE - 2
